Name: Commission Regulation (EEC) No 2009/88 of 7 July 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: economic policy;  plant product;  consumption
 Date Published: nan

 No L 177/ 18 Official Journal of the European Communities 8 . 7 . 88 COMMISSION REGULATION (EEC) No 2009/88 of 7 July 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 24a (3) thereof, Whereas the characteristic of 'double zero' rape seed is a lower glucosinolate content, which facilitates its incorpo ­ ration in animal feed ; whereas the first subparagraph of Article 2 (4) of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3857/87 (4), lays down a maximum authorized content of 20 micromoles per gram for seed of that description ; whereas, however, the second subparagraph of that provision provides for a temporary exception until the end of the 1988/89 marketing year to enable the operators to adapt to the new quality requirements ; whereas experience has shown that provision should be made for a further exception to permit such adaptation ; Whereas the exception provided for in Article 32 of Regulation (EEC) No 2681 /83 on the use of the uniform method to determine the glucosinolate content should be extended ; whereas experience has shown that the third subparagraph of that Article could be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . The second subparagraph of Article 2 (4) is replaced by the following : 'However, for the 1986/87 to 1989/90 marketing years, double zero" rape seed shall be allowed to contain a level of glucosinolates not exceeding 35 micromoles per gram of seed.' 2. In the second subparagraph of Article 32, 'marketing years 1986/87 and 1987/88 ' is replaced by ' 1986/87 to 1988/89 marketing years'. 3 . The third subparagraph of Article 32 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 110, 29 . 4. 1988 , p. 10 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . 0 OJ No L 363, 23 . 12. 1987, p . 26.